                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 CHARLES HORAN,                               :       Case No. 1:18-cv-408
                                              :
        Plaintiff,                            :       Judge Timothy S. Black
                                              :
 vs.                                          :
                                              :
 DOUGLAS SKAFF,                               :
                                              :
         Defendant.                           :


                       CONDITIONAL ORDER OF DISMISSAL

        The Court having been advised by the parties that this civil action has been settled;

        It is ORDERED that all claims in this action are DISMISSED with prejudice,

provided that any of the parties may, upon good cause shown within 30 days, move to

reopen the action if settlement is not consummated. Also, if desired, the parties may

timely move to substitute a judgment entry contemplated by the settlement agreement.

        The Court expressly and explicitly retains jurisdiction to enforce the settlement

agreement of the parties.



        IT IS SO ORDERED.

Date:          2/26/19                                /s/ Timothy s. Black
                                                      Timothy S. Black
                                                      United States District Judge
